Citation Nr: 0904271	
Decision Date: 02/06/09    Archive Date: 02/13/09

DOCKET NO.  03-26 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for squamous cell carcinoma 
of the left tonsil.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The appellant served on active duty from July 1965 to August 
1973.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 2002 rating decision of the 
Waco, Texas, VA Regional Office (RO).  

The appellant's hearing request was withdrawn in August 2008.  


FINDINGS OF FACT

1.  The appellant served in the Republic of Vietnam.

2.  Squamous cell carcinoma of the left tonsil was not 
manifest in service or within the initial post-service year 
and is not attributable to service, to include exposure to 
herbicide agents.


CONCLUSION OF LAW

Squamous cell carcinoma of the left tonsil was not incurred 
or aggravated in service, and may not be presumed to have 
been so incurred, to include as a result of herbicide 
exposure.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 
3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must request that the 
claimant provide any evidence in his possession that pertains 
to the claim based upon 38 C.F.R. § 3.159(b).  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this appeal.  
See 73 Fed. Reg. 23353 (final rule revising 38 C.F.R. 
§ 3.159(b) to rescind fourth element notice as required under 
Pelegrini II, effective May 30, 2008).  Thus, any error 
related to this element is harmless.  However, although this 
notice is no longer required, the Board notes that the 
appellant was aware that it was ultimately his responsibility 
to give VA any evidence pertaining to the claim.  The May 
2002, August 2004, and March 2006 letters told him to provide 
any relevant evidence in his possession.  See Pelegrini, 18 
Vet App. at 120.  

In any event, the Board finds that any deficiency in the 
notice to the claimant or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
claimant, the United States Court of Appeals for Veterans 
Claims (Court) found that the evidence established that the 
claimant was afforded a meaningful opportunity to participate 
in the adjudication of the claim, and found that the error 
was harmless, as the Board has done in this case).  

In Sanders v. Nicholson, 487 F. 3d 881 (2007), the Federal 
Circuit held that any error by VA in providing the notice 
required by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
is presumed prejudicial, and that once an error is identified 
as to any of the notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  Sanders, 487 F.3d at 889.  

If any notice deficiency is present in this case, the Board 
finds that the presumption of prejudice on VA's part has been 
rebutted in this case by the following: (1) based on the 
communications sent to the claimant over the course of this 
appeal, the claimant clearly has actual knowledge of the 
evidence the claimant is required to submit in this case; and 
(2) based on the claimant's contentions as well as the 
communications provided to the claimant by VA, it is 
reasonable to expect that the claimant understands what was 
needed to prevail.  See Sanders; see also Simmons v. 
Nicholson, 487 F. 3d 892 (2007).  

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issue on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The claimant's service treatment records, 
VA medical treatment records, and identified private medical 
records have been obtained, to the extent available.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no 
indication in the record that any additional evidence, 
relevant to the issue decided herein, is available and not 
part of the claims file.  The records satisfy 38 C.F.R. 
§ 3.326.

The Board notes that evidence, to include a September 2007 VA 
record, reflects that the appellant is incapacitated, and in 
December 2008 his representative requested a medical opinion 
be obtained.  However, the Board finds that such is not 
necessary to determine whether squamous cell carcinoma of the 
left tonsil is related to the appellant's period of honorable 
service, as the standards of the recent decision of the Court 
in McLendon v. Nicholson, 20 Vet. App. 79 (2006), have not 
been met.  Under McLendon, VA must provide a medical 
examination in a service connection claim when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the appellant's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  Id at 81. 

In this case, although the record establishes a squamous cell 
carcinoma of the left tonsil, none of his service treatment 
records show treatment for squamous cell carcinoma of the 
left tonsil.  Also significant is the fact that squamous cell 
carcinoma of the left tonsil was first identified decades 
after his period of honorable service.  In light of these 
findings, the second and third prongs of McLendon have not 
been met.  Accordingly, the Board finds that no further 
action is necessary to meet the requirements of the VCAA or 
the Court.

The appellant was also advised of the appropriate disability 
rating or effective date to be assigned in April 2006.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In summary, the Board finds that "it is difficult to discern 
what additional guidance VA could have provided to the 
veteran regarding what further evidence he should submit to 
substantiate his claim." Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc) (observing that "the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 
116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant).

Criteria

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in active 
service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.303, 3.304 (2008).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the appellant had a chronic condition in service or 
during an applicable presumption period and still has such 
condition. Such evidence must be medical unless it relates to 
a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  If a condition noted during service is not shown 
to be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b) (2008).  Service connection 
for certain chronic diseases such as malignant tumors may be 
established based upon a legal "presumption" by showing that 
it manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service.  38 
U.S.C.A. § 1112 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.307, 
3.309 (2008).  Regulations also provide that service 
connection may be granted for a disability diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability is due to disease or 
injury which was incurred or aggravated in service.  38 
C.F.R. § 3.303(d) (2008).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); VCAA. 38 U.S.C.A. § 1116 (West 2002 & Supp. 2007) 
provides that a veteran who served in the Republic of Vietnam 
during the period beginning January 9, 1962, and ending on 
May 7, 1975, is presumed to have been exposed during such 
service to certain herbicide agents (e.g., Agent Orange) if 
he has one of the listed Agent Orange presumptive diseases.

The following diseases shall be service connected if the 
veteran was exposed to an herbicide agent during active 
service, even though there is no record of such disease 
during service, and provided further that the requirements of 
38 C.F.R. § 3.307(d) are satisfied: chloracne or other 
acneform disease consistent with chloracne, Hodgkin's 
disease, type II diabetes mellitus, multiple myeloma, non- 
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, certain respiratory 
cancers, and soft tissue sarcoma. 38 C.F.R. § 3.309(e).  The 
Secretary of the Department of Veterans Affairs has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not warranted for any condition for which 
the Secretary has not specifically determined a presumption 
of service connection is warranted.  See Notice, 61 Fed. Reg. 
414421 (1996).  These diseases must become manifest to a 
degree of 10 percent or more at any time after service, 
except that chloracne or other acneform disease consistent 
with chloracne, porphyria cutanea tarda, and acute and 
subacute peripheral neuropathy must become manifest to a 
degree of 10 percent or more within a year, and respiratory 
cancers within 30 years, after the last date on which the 
veteran was exposed to an herbicide agent during active 
military, naval, or air service.  38 C.F.R. 
§ 3.307(a)(6)(ii).  

Analysis

Initially the Board notes that there has been no assertion of 
combat.  Thus, the provisions of 38 U.S.C.A. § 1154(b) are 
not applicable.  

The appellant contends that his squamous cell carcinoma of 
the left tonsil (oropharynx), is due to exposure to 
herbicides while serving in Vietnam.  In an August 2003 VA 
Form 9, he asserted that his squamous cell carcinoma of the 
left tonsil should be considered a presumptive disease under 
the provisions of 38 C.F.R. § 3.309(e).  

A February 2002 private x-ray examination report notes a 
markedly enlarged left tonsil impinging upon the airway with 
only mild enlargement of the right palatine tonsils.  There 
was no evidence of infiltration into surrounding tissues or 
lymphadenothpy and the density was that of normal tonsillar 
tissue.  Records, dated in March 2002, reflect a poorly 
differentiated squamous cell carcinoma of the left tonsil and 
that he had subtotal resection, and the report of 
esophagogastroduodenoscopy with percutaneous endoscopic 
gastrostomy (PEG) placement notes orapharyngeal carcinoma 
with chemotherapy and radiation therapy.  While a May 2002 
record notes pharyngitis, xerostomia and possible long-term 
osteoradionecrosis, the record does not establish that 
squamous cell carcinoma infiltrated or involved any other 
anatomical body part.

In regard to service connection on a presumptive basis as a 
result of exposure to herbicides, the law is clear that only 
those disabilities listed in 38 C.F.R. § 3.309(e), will be 
considered to have been incurred in service.  Thus, the 
disability for which the appellant seeks service connection 
is not one for which presumptive service connection may be 
granted.

Notwithstanding the foregoing presumptive provisions, the 
United States Court of Appeals for the Federal Circuit has 
determined that the Veteran's Dioxin and Radiation Exposure 
Compensation Standards (Radiation Compensation) Act, Pub. L. 
No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does not 
preclude a veteran from establishing service connection with 
proof of actual direct causation.  Combee v. Brown, 34 F.3d 
1039, 1042 (Fed. Cir. 1994); see also Ramey v. Gober, 120 
F.3d 1239, 1247-48 (Fed. Cir. 1997), aff'd Ramey v. Brown, 9 
Vet. App. 40 (1996); Brock v. Brown, 10 Vet. App. 155, 160-61 
(1997).

In this regard, the Board notes that the appellant's service 
treatment records are negative for any findings or diagnosis 
of a squamous cell carcinoma of the left tonsil.  Likewise, 
there are no indications of symptoms or manifestations of a 
malignant tumor within the first year following his 
separation from service in 1973, and such has not been 
asserted.  The Board notes that the July 1973 separation 
examination report shows that the mouth and throat were 
normal.  The first evidence of squamous cell carcinoma is in 
2002, decades after service.  The Board notes that a 
significant lapse in time between service and post-service 
medical treatment may be considered as part of the analysis 
of a service connection claim and weighs against the claim.  
See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub 
nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); 
see also Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 
2002) (en banc).

In addition, a determination as to whether squamous cell 
carcinoma of the left tonsil is related to service requires 
competent evidence.  The appellant is competent to report his 
symptoms.  As a layman, however, his opinion alone is not 
sufficient upon which to base a determination as to a 
relationship between service and current disability.  Rather, 
the Board must weigh and assess the competence and 
credibility of all of the evidence of record.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494- 95 (1992); See Buchanan 
v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. 
Nicholson, 19 Vet. App. 362, 368-69 (2005); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  

The Board notes that a February 2003 private record in 
association with Social Security Administration (SSA) 
disability benefits notes that the appellant was status post 
squamous cell throat caner, and a July 2003 VA examination 
reflects the appellant's report that while the cancer was no 
longer present, he continued to have treatment in that 
regard.  In this case, however, there is no competent 
evidence establishing that the squamous cell carcinoma of the 
left tonsil is related to service, to include exposure to 
herbicides and the appellant's squamous cell carcinoma of the 
left tonsil, and no evidence of any manifestations or 
symptoms attributable to squamous cell carcinoma during 
service or until many years after separation.  Thus, 
entitlement to service connection for squamous cell carcinoma 
of the left tonsil has not been established.  

The Board notes that the literature submitted is not specific 
to this appellant, and is thus, speculative, and of little 
probative value in this case, and does not establish a nexus 
between this appellant's squamous cell carcinoma of the left 
tonsil and service.  In addition, to the extent that records, 
to include a private March 2002 record, note service in 
Vietnam and a diagnosis of throat cancer, such does not 
establish a relationship between service and the squamous 
cell carcinoma of the left tonsil.  The Board notes that a 
mere transcription of lay history is not transformed into 
competent medical evidence merely because the transcriber 
happens to be a medical professional.  LeShore v. Brown, 8 
Vet. App. 406 (1995).

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  Consequently, the benefits 
sought on appeal are denied.  


ORDER

Service connection for squamous cell carcinoma of the left 
tonsil is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


